Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00464-CV

                                          IN RE Davide PESCA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 2, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 20, 2017, Relator filed a petition for writ of mandamus. The entire record filed by

Relator in support of the petition for writ of mandamus consisted of an “Order Granting in Part

and Denying in Part Defendant/Counter-Plaintiff’s Motion to Compel” dated May 3, 2017, and a

document labeled “Ct’s Exhibit A.” “Ct’s Exhibit A” is a spreadsheet showing discovery requests

and objections with handwritten notes next to the objections. “Ct’s Exhibit A” does not reflect

whether it was filed with the trial court, who made the notes on it, nor does Relator refer to the

Exhibit in his petition. The May 3 order requires Relator comply with the order no later than May

19, 2017.




1
 This proceeding arises out of Cause No. 2016CI21044, styled Davide Pesca v. Nice Group USA, Inc., pending in the
37th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery presiding.
                                                                                       04-17-00464-CV


       A party seeking mandamus relief bears the burden of providing this court with a record

sufficient to establish its right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). The

record must include “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding.” TEX. R. APP. 52.7(a)(1). Relator

has not provided this court with a record sufficient to establish his claim for relief. Due to the lack

of an adequate mandamus record, we are unable to determine whether the trial court abused its

discretion. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                   PER CURIAM




                                                 -2-